*55OPINION.
Teammell :
The only error assigned by the petitioner is the reduction of invested capital for 1920 and 1921 on account of income and profits taxes for preceding years.
Section 1207 of the Revenue Act of 1926 is applicable and controlling here. The petitioner’s contention must therefore be denied. Appeal of Russel Wheel & Foundry Co., 3 B. T. A. 1168; Appeal of B. F. Boyer Co., 4 B. T. A. 180; Appeal of Randall Brothers, Inc., *564 B. T. A. 291; Appeal of Chicago Railway Equipment Co., 4 B. T. A. 452; Appeal of Manville Jenckes Co., 4 B. T. A 765; Appeal of Herald-Despatch Co., 4 B. T. A. 1096; Appeal of Henderson Cotton Mills, 4 B. T. A. 1212; E. B. Crabtree Co. v. Commissioner, 5 B. T. A. 732; Appeal of Harriet Cotton Mills, 5 B. T. A. 734; The Gazette Co. v. Commissioner, 6 B. T. A. 1016.

Judgment toill be entered for the respondent.

Considered by Siefkin, Moeeis, and Smith.